Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
The request filed on 4/25/2022 for a Continued Examination (RCE) under 37 CFR 1.114 based on Application No. 16/618764 is acceptable, and a RCE has been established.  An action on the RCE follows.

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Wenhua Yu on August 2, 2022.
The application has been amended as follows:
Claim 54 has been replaced by
54.   (Currently Amended) A method of activating a T-cell, comprising the steps of
1) determining interaction between BTN1A1 and a BTN1A1 ligand expressed on a cell surface; and
2) contacting the T-cell with an effective amount of an antibody that specifically binds to the BTN1A1 ligand, 
wherein the antibody inhibits binding of the BTN1A1 to the BTN1A1 ligand, thereby activating the T-cell, and
wherein the BTN1A1 ligand is GAL-1or GAL-9.

Claim 72 has been cancelled.
Claims 54-71 are currently allowed.

Examiner’s statement of reasons for allowance: 
	1) All the rejections under 35 USC 112(a) and double Patenting set forth in the final Office action dated 2/1/2022 are withdrawn in view of the claim amendment above.
	2) Prior art does not teach or suggest the method of activating T cell comprising the steps of determining interaction between BTN1A1 and a BTN1A1 ligand, Gal-1 or Gal-9, and contacting T cells with anti-Gal-1 or anti-Gal-9 antibody to inhibit its binding to BTN1A1, wherein the inhibition activates T cell. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Requirement of election of species election is withdrawn:
The requirements of species elections are withdrawn.  The additional species are searched. Prior art does not anticipate, teach or suggest the novel method set forth in claim 54.
Information Disclosure Statement:
The information disclosure statement (s) (IDS) submitted on 4/1/2022 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642